REASONS FOR ALLOWANCE
The Reasons for Allowance are the same as submitted in the Final Rejection mailed on 02/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090307091 to Lilley discloses an information processing system for consumers using personal mobile wireless devices. An information processing system is for determining information about consumers at a store where at least some of the consumers may carry personal mobile wireless devices, and each personal wireless mobile device may transmit signals for identifying the respective consumer. The system may include at least one RF receiver device arranged about the store for receiving communications from the personal mobile wireless devices, and a processor coupled to the at least one RF receiver device. The processor may be for generating consumer position data of the consumers during movement about the store based upon consumers carrying personal mobile wireless devices and each personal wireless mobile device transmitting signals for identifying the respective consumer, the information processing system comprising: a plurality of RF receiver devices arranged about the store for receiving communications from the personal mobile wireless devices; and a processor coupled to said plurality of RF receiver devices for generating consumer position data of the consumers during movement about the store based upon communications from the respective personal mobile wireless devices to the at least one RF receiver device using at least one of an angle of arrival calculation, a time of arrival calculation, and a time difference of arrival calculation, associating the consumer position data with respective identities of the consumers, and initiating consumer-specific advertisements based upon the consumer position data and respective identities of the consumers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625